Warner, Judge,
concurring.
The respective railroad companies, with the consent of the corporate authorities of the city of Augusta, and under the provisions of the Acts, of the General Assembly, have the right to run their respective railroad trains by steam power over their track in Washington street, without being liable as trespassers for so doing, and without being liable to have their running trains over and along said street abated as a public nuisance, because they have the license of the General Assembly of the State and the city authorities to do so. But the injury and damage done to the owners of property on that street by the running of the trains of the respective railroad companies is another and distinct question. What are the legal rights of the owners of lands and tenements on Washington street? The owners of lands and tenements on Washington street are entitled to have and enjoy all the rights and privileges which legally appertain thereto, incor*561poreal as well as corporeal; for when the law doth give anything to one, it givetli impliedly whatsoever is necessary for enjoying the same. If the railroad companies, by permission of the public authorities, have located their road on the public street of the city, and by the use thereof, in running their trains, have invaded any of the legal rights of the owners of the lands and tenements on that street by hindering, obstructing or disturbing them in the regular use and lawful enjoyment of the same, then the owners of such lands and tenements are entitled to recover such damages as they have actually sustained by such invasion of their legal rights to the enjoyment of their property, although the railroad companies may not have located their road on any part of it. The invading, hindering, obstructing or disturbing them in the regular use and lawful enjoyment of their property is an interference with their private legal rights to that property, and, to that extent, is the taking of private property for the public use, for which just compensation should be made; not imaginary, speculative compensation, but compensation for the actual damage sustained by the invasion of their private legal rights to the use and enjoyment of their private property, resulting from the location and use of the railroad by the respective companies for the benefit of the public. If the General Assembly, in the exercise of its right of eminent domain, should pass an Act for the taking of private property for public use without providing any just compensation therefor, the Act would be unconstitutinal, in violation of the fundamental principles of the law as the same has existed from Magna Gharta to the present time. When no provision is made in the Act of the General Assembly for compensation, as in this ease, the owner of the private property whose legal rights are invaded may pursue his legal remedy to obtain redress, he may stand upon all his legal rights as secured to him by the fundamental laws of the land. Young vs. McKenzie, Harrison et al., 3 Kelly, 45; Code, 2962.
*562It will not do to say that, because the City Council of Augusta granted permission to the railroad companies to locate their road on a public street in that city, which was ratified and confirmed by the General Assembly,Oh at, therefore, it was not intended that the owners of private property on that street should receive compensation for the damage done to their private property by the use of that road in running trains thereon for the benefit of the public. Such gross injustice and violation of the fundamental law of the State cannot be imputed to the Legislature, the more especially as there is nothing in the Act from which any such intention can reasonably be inferred. Do these Acts of the City Council of Augusta and of the General Assembly, either separately or all combined together, deprive the owners of the lands and tenements on Washington street of their common law right to sue for and recover damages actually sustained for the invasion or disturbance of the use and enjoyment of their private property on that street for the benefit of the public ?
In my judgment, they do not. A Court of equity, in this State, has jurisdiction to entertain a bill to avoid a multiplicity of suits in favor of or against several persons for the establishment of a right subject to legal controversy. The allegations in the complainant’s bill make a proper case for the exercise of the equitable jurisdiction of the Court.